Citation Nr: 0823931	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO. 03-08 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, due 
to Agent Orange exposure. 

2. Entitlement to service connection for retinopathy, to include 
as secondary to diabetes mellitus due to Agent Orange exposure. 

3. Entitlement to service connection for peripheral neuropathy, 
to include as secondary to diabetes mellitus due to Agent Orange 
exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for diabetes mellitus due 
to Agent Orange exposure, retinopathy to include as secondary to 
diabetes mellitus due to Agent Orange exposure, and peripheral 
neuropathy, to include as secondary to diabetes mellitus due to 
Agent Orange exposure. In November 2005, the veteran testified at 
a RO hearing before a hearing officer at the RO. In August 2006, 
the Board remanded the instant claims for further development. 
This case is now ready for appellate review. 


FINDINGS OF FACT

1.  Competent persuasive medical evidence reveals that the 
veteran has diabetes, type 1.

2.  Diabetes mellitus was diagnosed many years after service 
discharge and the competent medical evidence fails to objectively 
show that diabetes mellitus was due to Agent Orange exposure. 

3.  Retinopathy was diagnosed many years after service and not as 
a result of the veteran's active service. 

4.  As service connection for type 2 diabetes mellitus has not 
been established, there is no legal basis for a grant of service 
connection for diabetic retinopathy as secondary to  
type 2 diabetes mellitus due to Agent Orange exposure.

5.  Peripheral neuropathy was diagnosed many years after service 
and not as a result of the veteran's active service. 

6.  As service connection for type 2 diabetes mellitus has not 
been established, there is no legal basis for a grant of service 
connection for peripheral neuropathy as secondary to type 2 
diabetes mellitus due to Agent Orange exposure.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, nor is it due to Agent Orange exposure, nor may it be so 
presumed. 8 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2.  Diabetic retinopathy was not incurred in or aggravated by 
active service, nor is it due to type 2 diabetes mellitus, due to 
Agent Orange exposure. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007). 

3.  Peripheral neuropathy was not incurred in or aggravated by 
active service, nor may it be so presumed, nor is it due to type 
2 diabetes mellitus, due to Agent Orange exposure. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 33.307, 3.309, 
3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is 
required to notify the veteran of any evidence that is necessary 
to substantiate his claims. This includes notifying the veteran 
of the evidence VA will attempt to obtain and that which the 
veteran is responsible for submitting. Proper notice must inform 
the veteran of any information and evidence not of record (1) 
that is necessary to substantiate the claims; (2) that the VA 
will seek to provide; and (3) that the veteran is expected to 
provide. See 38 C.F.R. § 3.159 (2007). These notice requirements 
apply to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, and 
the effective date of the disability. See Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

Effective May 30, 2008, VA amended its regulation governing VA's 
duty to provide a veteran with notice of the information and 
evidence necessary to substantiate a claim. The purpose of these 
changes is to clarify when VA has no duty to notify a veteran of 
how to substantiate a claim for benefits, to make the regulation 
comply with statutory changes, and to streamline the development 
of claims. The amendments apply to all applications for benefits 
pending before VA on, or filed after May 30, 2008, which includes 
this claim. Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which previously stated that VA will 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not receive 
the necessary information and evidence requested from the veteran 
within one year of the date of the notice, VA cannot pay or 
provide any benefits based on that application. The revised 
sentence reflects that the information and evidence that the 
veteran is informed that he or she is to provide, must be 
provided within one year of the date of the notice. Finally, 
under 38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement to 
the benefit claimed cannot be established. VA may continue to 
have an obligation to provide adequate section 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
letters issued in May 2001, May 2003, and June 2003. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded. The veteran 
received notice consistent with Dingess in March 2006. Further, 
since the preponderance of the evidence is against the claims, 
any question as to the appropriate disability rating and 
effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty to 
assist the veteran with the development of his claims. The record 
includes service medical evidence, VA medical evidence, private 
medical evidence, and statements from the veteran. Pursuant to an 
August 2006 Board remand, VA provided a medical opinion regarding 
the veteran's claim in December 2006. The veteran was also given 
the opportunity to submit any additional records that he may 
have. There are no known additional records or information to 
obtain. 

A hearing was offered and a November 2005 RO hearing was held. As 
such, the Board finds that the record as it stands includes 
sufficient competent evidence to decide the claims. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with his 
claims.

Service Connection

The veteran claims that service connection is warranted for 
diabetes mellitus due to Agent Orange exposure and also that 
service connection is warranted for retinopathy and peripheral 
neuropathy, to include as secondary to diabetes mellitus due to 
Agent Orange exposure. 

Having carefully considered the claims in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims for service 
connection and the appeal as to those claims will be denied. 

As to the veteran's claim for diabetes mellitus due to Agent 
Orange exposure, the preponderance of the competent and probative 
evidence is against the veteran's theory of incurrence. As to the 
claim for retinopathy and peripheral neuropathy, to include as 
secondary to diabetes mellitus due to Agent Orange exposure, the 
preponderance of the competent and probative evidence does not 
show that the veteran has either disability as a result of 
service, does not show peripheral neuropathy incurred within the 
presumptive period, and is without legal merit as it applies to 
the disabilities being due to diabetes mellitus due to Agent 
Orange exposure. 

Diabetes Mellitus

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by military service. 
38 U.S.C.A. § 1110. Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d). 

The veteran served in the Army in Vietnam, received a Combat 
Infantryman's Badge and a Purple Heart and is presumed to have 
been exposed to Agent Orange. 38 U.S.C.A. § 1116(f). If a veteran 
was exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are 
also satisfied:  chloracne or other acneform disease consistent 
with chloracne; Type 2 diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); and 
soft- tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e). The Secretary of the Department of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for which 
the Secretary has not specifically determined that a presumption 
of service connection is warranted. See Notice, 59 Fed.Reg. 341-
346 (1994). See also 61 Fed.Reg. 41442-41449, and 61 Fed.Reg. 
57586-57589 (1996). 

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727- 29 (1984) does not preclude a 
veteran from establishing service connection with proof of actual 
direct causation. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 
1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996). 

In the instant claim, service medical records are devoid of 
findings, treatment, or diagnosis of diabetes mellitus. On 
separation examination in May 1969, the veteran's endocrine 
system was found to be clinically normal. 

The medical evidence of record indicates the veteran was first 
shown to have diabetes mellitus in July 1982. The veteran was 
hospitalized at St. Joseph's Hospital and diagnosed with diabetes 
mellitus, new discovery. He was hospitalized for a little over a 
week for diabetic management. The progress notes showed that the 
veteran had been healthy all of his life. For the months prior to 
hospitalization, he noticed dipsia, polyuria, and weight loss of 
approximately 30 pounds. Urinalysis showed sugar and ketones 
present. During the hospitalization, he was placed on insulin and 
instructed in its administration. His diabetes improved, ketones 
gradually improved, but spillage persisted. His insulin was 
increased and he was maintained on a 2,000 ADA diet. 

In November 2000, the veteran was seen by VA as a new patient who 
wanted to get established so that he could enroll in a research 
study for diabetes. It was noted that he had been diagnosed with 
diabetes mellitus since 1982. In December 2000, he was seen for 
screening for the diabetic study. He signed the consent form, and 
noted that he had been fasting for 12 hours. He had his morning 
dose of medication. His blood was drawn for laboratory studies 
without difficulty. He complained of numbness of both feet and 
stated that he had received extensive laser therapy to both eyes. 
It was indicated that he began insulin therapy when first 
diagnosed with diabetes in 1982. He began taking oral agents in 
July 2000 and just began monitoring his blood sugar at home. He 
did not follow his diet as he should and had many dietary 
consultations. He was instructed to return to the clinic for 
further laboratory testing in January 2001. 

In January 2001, the veteran was seen in the clinic for further 
laboratory testing after fasting for 12 hours. He had a two hour 
glucose tolerance test (GTT). His C-peptide levels were also 
drawn. Later that month upon the veteran's return to the clinic, 
after a review of his laboratory findings, specifically the low 
level of his C-peptide (less than 0.5), questions were raised as 
to veteran's type of diabetes mellitus.  Due to the veteran's C-
peptide levels, it was determined that the veteran had type 1 
diabetes mellitus and he was found ineligible for the diabetes 
study.  In May 2001, the veteran was seen on a follow-up basis as 
he was no longer a participant in the diabetic research program. 
He indicated that he was seeing an outside primary care 
physician, and was also referred to an outside nephrologist. He 
was taking insulin for medication and he was removed from oral 
agents. 

At a June 2001VA examination, the veteran was found to have type 
1 diabetes mellitus, by all criteria, including age of onset, 
insulin therapy from the beginning, lack of evidence of insulin 
resistance based on his dosage, lack of obesity, hypertension, or 
hypercholesterolemia at the time of diagnosis. He was also 
diagnosed with complications of diabetes to include eye, some 
degree of nephropathy, and early peripheral neuropathy of the 
feet. In October 2001, he was seen indicating that he wanted to 
get disability compensation as he felt his diabetes was due to 
Agent Orange. He related that he did not check his blood sugar 
and had not taken any of his medications prescribed except for 
his insulin. His laboratory studies were taken and reviewed and 
the assessment was Type 1 diabetes mellitus based on low C-
peptide levels, very poor control secondary to noncompliance. 

In October 2002, the veteran received medical opinions from his 
private doctors. P.M., MD, his physician who treated him when he 
was initially diagnosed with diabetes mellitus, indicated on a 
prescription pad that in retrospect, his impression at the time 
was that the veteran was diagnosed with type 2 diabetes mellitus. 
An opinion also presented on a prescription pad from the 
veteran's internist, W.K.B., MD, indicated that a review of the 
veteran's presentation of diabetes was consistent with type 2 
diabetes with insulin therapy as the initial drug of treatment. 
Neither physician submitted a rationale for their findings. 

From 2003 through 2005, the veteran's condition was variously 
described in his VA records as type 1 and type 2 diabetes 
mellitus. 

In a November 2005 hearing, the veteran testified that his 
private doctor that initially diagnosed diabetes mellitus, type 2 
diabetes mellitus.  He also testified that he underwent blood and 
laboratory tests but that there was no test to determine whether 
he had type 1 or type 2 diabetes mellitus. He also stated that he 
had been diagnosed with retinopathy and peripheral neuropathy, 
both determined to be secondary to his diabetes mellitus. The 
veteran testified that he had been on insulin for his condition 
since he was first diagnosed with diabetes mellitus. He testified 
that he had diabetes mellitus secondary to Agent Orange exposure 
because no one in his family had diabetes, he was exposed to 
Agent Orange in Vietnam, and he knew of no difference between 
type 1 or type 2 diabetes mellitus. 

At a December 2006 VA examination, the examiner reviewed the 
veteran's claim file and rendered an opinion. The examiner 
indicated that a review of notes by a VA endocrinologist fellow 
dated May 2006 and June 2006, indicated that the veteran was felt 
to have latent autoimmune diabetes in adults (LADA) based on a c-
peptide level that was nondetectable. GAD antibodies were 
negative. He was diagnosed with diabetes at age 37 and had 
relatively advanced disease given the known complications of 
retinopathy neuropathy, and kidney disease. Symptoms at the time 
of his diagnosis were polyuria, polydipsia, and profound fatigue 
and weight loss in the two months prior to diagnosis. The veteran 
required insulin medication at the outset. The examiner indicated 
that all of these findings supported a diagnosis of LADA. It also 
was indicated that the veteran was probably suffering from 
ketoacidosis at the time. The examiner stated that based on the 
foregoing information, the veteran's diagnosis was type 1 
diabetes mellitus which was considered insulin-dependent, rather 
than type 2 diabetes mellitus. He also stated that it was less 
likely than not that the veteran's type 1 diabetes mellitus was 
related to the veteran's service in Vietnam. The examiner also 
indicated that the National Academy of Sciences Study on 
herbicide/dioxin exposure and type 2 diabetes was reviewed prior 
to his making a determination. The case was also discussed with a 
VA endocrinology fellow. 

The evidence of record shows various diagnoses of diabetes 
mellitus, some type 1 and others, type 2. The Board must assess 
the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting 
for evidence which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does not 
have the same probative value.

The October 2002 opinions made by the veteran's private 
physicians indicating that it was their opinions that the 
veteran's diabetes was type 2, were less persuasive than the 
findings set forth by VA examiners in January 2001 May 2001, 
June 2001, and by the VA medical opinion dated December 2006, 
which determined that the veteran had type 1 diabetes mellitus. 

The veteran's private physicians opined that the veteran had type 
2 diabetes mellitus with no rationale as to why they had made 
those findings. Their opinions were totally conclusory and they 
presented no medical or laboratory findings that indicated that 
the veteran had type 2 rather than type 1 diabetes mellitus. Dr. 
W.K.B. stated that after a review of the veteran's presentation 
of diabetes, he opined that it was consistent with type 2. 
Although he made that statement, he did not indicate the medical 
findings that made the condition consistent with type 2 rather 
than type 1 diabetes mellitus. 

In contrast, the VA examiners that evaluated the veteran for the 
diabetes research project in 2001 used laboratory findings to 
determine that the veteran had type 1 diabetes mellitus. At the 
outset, they accepted the veteran in the diabetes research study 
because they thought that he was diagnosed with type 2 diabetes 
mellitus. After evaluating his laboratory findings and noting 
that he had nearly undetectable C-peptide levels, concerns were 
raised as to whether the veteran actually had type 2 diabetes 
mellitus. After evaluating the veteran's C-peptide levels and 
other laboratory findings which included his creatinine findings 
and glucose tolerance testing, it was ascertained that the 
veteran had type 1 diabetes mellitus and he was removed from the 
research study, his medication was changed to remove him from 
oral agents, and additional medications to control his kidney 
function and blood pressure were adjusted. 

The most persuasive evidence of record was the VA examination of 
June 2001 and the VA medical opinion of December 2006. Those 
findings determined that the veteran had type 1 diabetes 
mellitus. The June 2001 VA examination report indicated that the 
diagnosis of type 1 diabetes mellitus was made based on all 
criteria used to make that diagnosis. The December 2006 VA 
examiner reviewed the entire claims folder and also discussed the 
veteran's case with an endocrinology fellow at VA. Medical 
records from the VA endocrine clinic, laboratory findings, and 
symptoms reported during from the veteran's hospitalization when 
he was initially diagnosed with diabetes mellitus were used to 
render an opinion. The examiner indicated that the nondetectable 
C-peptide findings, the veteran's age at the time of diagnosis, 
the relatively advanced disease, and the diagnosed complications 
that included retinopathy, neuropathy, and kidney disease, all 
lead to a diagnosis of LADA. He also indicated that at the time 
of diagnosis, the symptoms exhibited, the requirement of insulin 
from the outset, and the need for hospitalization to control the 
diabetes, also indicate type 1 diabetes mellitus. The examiner 
also indicated that the veteran was insulin dependent and that 
was also indicative of LADA. All of the findings, laboratory 
studies, coupled with the rationale for the diagnosis of type 1 
diabetes mellitus, is more persuasive than a mere statement of 
diagnosis of type 2 diabetes mellitus. 

The veteran was given the opportunity to provide additional 
evidence to support his claim for type 2 diabetes mellitus. He 
was also informed that he could undergo an Agent Orange 
examination. He did not present further evidence nor did he 
request an Agent Orange examination. The basis of his claim was 
that he had type 2 diabetes mellitus, a presumptive disease for 
Agent Orange exposure. He did not present evidence indicative of 
those findings. 

Based on the foregoing, the Board finds that the more persuasive 
medical evidence is against findings of type 2 diabetes mellitus. 
Therefore, if the veteran has type 1 diabetes mellitus, and type 
1 diabetes mellitus is not a presumptive disease related to Agent 
Orange exposure, the veteran does not warrant service connection 
for type 2 diabetes mellitus on a presumptive basis for Agent 
Orange exposure. 38 C.F.R. § 3.309(e). 

Of course, if it were demonstrated, by competent evidence, that 
the veteran's type 1 diabetes mellitus was due to Agent Orange 
exposure, service connection could be granted on that basis. The 
evidence of record however, does not show such. In this regard, 
it is noted that the medical evidence of record, as previously 
stated, indicates the onset of the veteran's type 1 diabetes 
mellitus in 1982, many years after service. His service medical 
records show that his endocrine system was clinically normal at 
service discharge. Although the veteran stated in his testimony 
at the RO hearing in November 2005, that there was no difference 
between type 1 and type 2 diabetes mellitus, that is only the 
veteran's allegation of such. The veteran's statements do not 
constitute competent medical evidence. By "competent medical 
evidence" is meant in part that which is provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions. 38 C.F.R. § 
3.159(a).  The veteran has not shown, nor claimed, that he 
possesses the medical expertise that is required to render a 
competent opinion as to actual diagnoses and/or medical 
causation. Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinksi, 2 Vet. App. 492 (1992). 

In sum, since the veteran did not present medical evidence 
linking type 1 diabetes mellitus to Agent Orange exposure, to 
active service, nor was his type 1 diabetes mellitus found to be 
manifested to a compensable degree within one year of service 
discharge, service connection for type 1 diabetes mellitus is not 
warranted. 

Retinopathy and peripheral neuropathy to include as 
secondary to diabetes mellitus due to Agent Orange exposure 

The veteran also claims retinopathy and peripheral neuropathy to 
include as secondary to diabetes mellitus due to Agent Orange 
exposure. 

Under applicable criteria, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by military service. 38 U.S.C.A. § 1110. Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury. That regulation permits service 
connection not only for disability caused by service- connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice-connected disability by a service-
connected disability. See 38 C.F.R. § 3.310 (2006). See also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Allen Court held that the term "disability" as used in 
38 U.S.C.A. § 1110 should refer to "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional impairment 
is itself a separate disease or injury caused by the service-
connected condition." Allen at 448. 

VA amended 38 C.F.R. § 3.310, to conform the regulation to Allen 
v. Brown.

Effective October 10, 2006, the section heading of 38 C.F.R. § 
3.310 was retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury." The current 
paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph 
(c), and a new paragraph (b) was added:

(b) Aggravation of nonservice-connected 
disabilities. Any increase in severity of a 
nonservice-connected disease or injury that 
is proximately due to or the result of a 
service-connected disease or injury, and not 
due to the natural progress of the 
nonservice-connected disease, will be service 
connected. However, VA will not concede that 
a nonservice-connected disease or injury was 
aggravated by a service-connected disease or 
injury unless the baseline level of severity 
of the nonservice- connected disease or 
injury is established by medical evidence 
created before the onset of aggravation or by 
the earliest medical evidence created at any 
time between the onset of aggravation and the 
receipt of medical evidence establishing the 
current level of severity of the nonservice-
connected disease or injury. The rating 
activity will determine the baseline and 
current levels of severity under the Schedule 
for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level. 

38 C.F.R. § 3.310(b).

Service medical evidence show no findings, treatment, or 
diagnosis of either retinopathy or peripheral neuropathy in 
service. A May 1969 separation examination from service shows 
clinical evaluation of the eyes and lower extremities to be 
clinically normal. 

After service, VA medical records show that the veteran was 
diagnosed with type 1 diabetes mellitus. A June 2001 VA 
examination indicates that the veteran has complications of 
diabetes which include diabetic retinopathy and peripheral 
neuropathy of the feet. 

Since the veteran was not found to have either of those 
disabilities in service, or peripheral neuropathy within one year 
of service discharge, service connection is not warranted for 
diabetic retinopathy or peripheral neuropathy on a direct basis 
or peripheral neuropathy on a presumptive basis. 

In view of the Board's decision denying service connection for 
type 1 and type 2 diabetes mellitus due to Agent Orange exposure, 
as noted above, there is no legal basis for granting service 
connection for diabetic retinopathy or peripheral neuropathy as 
secondary to type 2 diabetes mellitus due to Agent Orange 
exposure. Where, as here, service connection for the primary 
disability has been denied, the veteran cannot establish 
entitlement to service connection, pursuant to 38 C.F.R. § 
3.310(a), for a secondary condition.

Under these circumstances, the Board must deny the claims for 
secondary service connection for diabetic retinopathy and 
peripheral neuropathy as the claims are without legal merit. See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)




ORDER

Service connection for diabetes mellitus secondary to Agent 
Orange exposure is denied. 

Service connection for retinopathy to include as secondary to 
diabetes mellitus, due to Agent Orange exposure is denied. 

Service connection for peripheral neuropathy to include as 
secondary to diabetes mellitus, due to Agent Orange exposure is 
denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


